                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

BETH MCGILL, et al.
Plaintiff(s),

 v.                                                                      Case No. 3:19-CV-00922

NASHVILLE TENNESSEE VENTURES, INC., et al.
Defendant(s),

                                BUSINESS ENTITY DISCLOSURE
        (Disclosure of corporate affiliations, business entity citizenship, and financial interests.)

Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, NASHVILLE TENNESSEE VENTURES, INC.
makes the following disclosures:

INSTRUCTIONS: Check the applicable box or boxes, and fully provide any required information.
Attach separate pages as necessary to fully provide required information.


         This party is an individual.

         This party is a publicly held corporation or other publicly held entity.

         This party has parent corporations.

                      If yes, identify on attached page(s) all parent corporations, including grandparent and
                      great-grandparent corporations.

         Ten percent or more of the stock of this party is owned by a publicly held corporation or
         other publicly held corporation or other publicly held entity.
                      If yes, identify on attached page(s) all such owners.

         This party is a limited liability company or limited liability partnership.

                      If yes, identify on attached page(s) each member of the entity and the member's state
                      of citizenship. If any member is other than an individual person, the required
                      information identifying ownership interests and citizenship for each sub-member must
                      be provided as well. See Delay v. Rosenthal Collins, Grp., LLC, 585 F.3d 1003 (6th
                      Cir. 2009).




          Case 3:19-cv-00922 Document 25 Filed 03/06/20 Page 1 of 3 PageID #: 106
      This party is an unincorporated association or entity.

              If yes, identify on attached page(s) the nature of the entity, the members of the entity
              and the member's state of citizenship. If any member is other than an individual
              person, the required information identifying ownership interests and citizenship for
              each sub-member must be provided as well.

      This party is trust.

              If yes, identify on attached page(s) each trustee and each trustee's state of citizenship.
              If any trustee is other than an individual person, the required information identifying
              ownership of the non-individual the trustee and state of citizenship of each sub-trustee
              must be provided as well.

      Another publicly held corporation or another publicly held entity has a direct financial
      interest in the outcome of the litigation.
              If yes, identify on attached page(s) all corporations or entities and the nature of their
              interest.



Any additional pertinent information should also be provided on attached page(s).




                                                      s/ Mark A. Baugh
Date: Mar 6, 2020                        Signature: ____________________________________________


                                          Printed Name: Mark A. Baugh


                                          Title:   Attorney for Defendants



                                   CERTIFICATE OF SERVICE
                         [Include certificate of service pursuant to LR 5.01.
                    Attach as separate page if necessary due to space constraints.]




       Case 3:19-cv-00922 Document 25 Filed 03/06/20 Page 2 of 3 PageID #: 107
         1.        Nashville Tennessee Ventures, Inc. is a privately-held corporation.


                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 6, 2020, a copy of the foregoing Business Entity
Disclosure was filed electronically with the Clerk of Court using the CM/ECF system, which
will send a notice of electronic filing to counsel of record; and copies were furnished by U.S.
Mail to counsel who were not provided a copy by the CM/ECF system:


         J. Russ Bryant, BPR No. 33830
         Robert E. Turner, IV, BPR No. 35364
         Nathaniel A. Bishop, BPR No. 35944
         Robert E. Morelli, III, BPR No. 37004
         JACKSON, SHIELDS, YEISER & HOLT
         262 German Oak Drive
         Memphis, TN 38018

         Nina Parsley, BPR No. 23818
         PONCE LAW
         400 Professional Park Drive
         Goodlettsville, TN 37072


                                                        s/ Mark A. Baugh
                                                        Mark A. Baugh




4812-7730-5782v1
2951204-000001 03/06/2020
     Case 3:19-cv-00922 Document 25 Filed 03/06/20 Page 3 of 3 PageID #: 108
